Britt, J.
First, we must decide if, in the light of G.S. 20-25, the Superior Court may consider this action. Pertinent provisions of the statute are as follows: “Any person denied a license or whose license has been cancelled, suspended or revoked by the Department, except where such cancellation is mandatory under the provisions of this article, shall have a right to file a petition within thirty (30) days thereafter for a hearing in the matter in the superior court. )>
For the purpose of this appeal, the crucial clause in the statute *562is “except where such cancellation is mandatory under the provisions of this article.”
In view of defendant’s demurrer, we must accept as true the facts alleged in the complaint. Coble v. Reap, 269 N.C. 229, 152 S.E. 2d 219. Therefore, it becomes necessary to determine if the defendant, under the facts alleged in the complaint, was under statutory mandate to revoke plaintiff’s operator’s license for the period from 4 March 1968 to 4 March 1969. This brings us to a consideration of G.S. 20-28.1, pertinent provisions of which are as follows:
“Conviction of moving violation committed while driving during period of suspension or revocation of license. — (a) Upon receipt of notice of conviction of any motor vehicle moving violation committed while driving a motor vehicle, such offense having been committed while such person’s operator’s or chauffeur’s license was in a state of suspension or revocation, the Department shall revoke the person’s license effective on the date set for termination of the suspension or revocation which was in effect at the time of such offense. (Emphasis added.)
“(b) When a license is subject to revocation under this section, the period of revocation shall be as follows:
“(1) A first such revocation shall be for one year;”
In his complaint, plaintiff alleges that the termination date of his original suspension was 13 October 1966; that he was indicted for operating a motor vehicle on the highway without a license on 28 August 1966 but was not convicted until 31 January 1968; that because of said conviction defendant has ordered plaintiff’s license revoked for one year beginning 4 March 1968.
Plaintiff contends that on the facts alleged in his complaint, any order of defendant under G.S. 20-28.1 revoking his license would have to become “effective on the date set for termination of the suspension or revocation which was in effect at the time of such offense,” and that said date was 13 October 1966.
Plaintiff’s contention is well-founded. We hold that the complaint alleges sufficient facts to show that the revocation of plaintiff’s license by defendant was not mandatory under the provisions of Article 2 of Chapter 20 of the General Statutes, and the sustaining of defendant’s demurrer by the Superior Court was error.
In his brief, defendant contends that a literal interpretation of G.S. 20-28.1 would lead to absurd results; that the statute should be interpreted to mean that the revocation should date from the termination of the initial suspension “if notice of conviction is received *563before such termination date,” and that where “notice of conviction is received after such termination date, the revocation should be prospective in nature.”
We cannot adopt defendant’s contention. Where the language of a statute is clear and unambiguous, there is no room for judicial construction and the courts must give its plain and definite meaning; Davis v. Granite Corp., 259 N.C. 672, 131 S.E. 2d 335; and the courts are without power to interpolate, or superimpose provisions and limitations not contained therein. Board of Architecture v. Lee, 264 N.C. 602, 142 S.E. 2d 643.
It is our duty to adjudicate, not legislate; to interpret the law as written, not as we would have it. We are compelled to interpret the statutes, including G.S. 20-28.1, as written, leaving to the General Assembly the responsibility of writing and amending statutes.
The judgment of the Superior Court sustaining defendant’s demurrer is
Reversed.
Campbell and Morris, JJ., concur.